Name: Council Regulation (EEC) No 1660/81 of 19 May 1981 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6 . 81 Official Journal of the European Communities No L 166/3 COUNCIL REGULATION (EEC) No 1660/81 of 19 May 1981 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed, taking into account, on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices of the products on external markets ; Whereas the amounts of aid for seeds applicable in Greece in respect of the 1980/81 and 1981 /82 marketing years were fixed by Council Regulation (EEC) No 699/8 1 (5 ) ; whereas, on that basis and pursuant to the criteria set out in Article 68 of the 1979 Act of Accession , the amounts of aid applicable in Greece in respect of the 1982/83 and 1983/84 marketing years should be fixed at the levels set out in the Annex to this Regulation , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds (*), as last amended by the 1979 Act of Accession, and in particular Article 3 (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the present situation on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358/71 and which will be marketed during the 1982/83 and 1983/84 marketing years and its forseeable development do not ensure a fair income for producers ; whereas part of the production costs should therefore be offset by the granting of aid ; HAS ADOPTED THIS REGULATION : Sole Article For the 1982/83 and 1983/84 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in the Annex hereto . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI 0 ) OJ No L 246, 5 . 11 . 1971 , p . 1 . (2 ) OJ No C 75, 3 . 4 . 1981 , p . 40 . O OJ No C 90, 21 . 4. 1981 , p . 101 . (4) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (5 ) OJ No L 74, 20 . 3 . 1981 , p. 1 . No L 166/4 Official Journal of the European Communities 24 . 6 . 81 ANNEX 1982/83 and 1983/84 marketing years (ECU her 100 k ») Amount of aid CCT heading No GreeceDescription Community of Nine 1982/83 1983/84 10.06 A ex 12.01 A ex 12.03 C ex 07.05 A I ex 07.05 A III ex 12.03 C 1 . CERES Oryza sativa L. 2 . OLEAGINEAE Linum usitatissimum L. (textile flax) Linum usitatissimum L. (linseed) Cannabis sativa L. (monoica) 3 . GRAMINEAE Arrhenatherum elatius (L.) Beauv . ex . J. and C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb. Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam. Lolium perenne L.  of high persistence, late or medium late  new varieties and others  of low persistence, medium late, medium early or early Lolium x hybridum Hausskn . Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE Pisum sativum L. (partim) (field pea) Vicia faba L. (partim) (field beans) Medicago sativa L. (ecotypes) Medicago sativa L. (varieties) Trifolium pratense L. Trifolium repens L. Trifolium repens L. var. giganteum Vicia sativa L. 13-3 3-3 4-4 1 9-6 4-9 6-5 1 5-5 3-9 5-2 14-2 3-6 4-7 46-6 11-7 1 5-5 37-8 9-5 12-6 40-9 10-2 13-6 29-7 7-4 9-9 29-7 7-4 9-9 25-6 6-4 8-5 14-6 3-7 4-9 24-3 6-1 8-1 18-9 4-7 6-3 13-3 3-3 4-4 14-6 3-7 4-9 60-8 1 5-2 20-3 27-0 6-8 9-0 27-0 6-8 ' 9-0 27-0 6-8 9-0 5-4 5-4 5-4 6-1 1-5 2-0 1 3-5 3-4 4-5 24-3 6-1 8-1 35-1 8-8 11-7 47-0 11-8 1 5-7 47-0 11-8 1 5-7 21-6 14-3 16-7